DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 01/12/2022 with traverse of Group I, claims 1-15 for further examination. Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022. Applicant's election with traverse of Group I, claims 1-15.
The traversal is on the ground(s) that claims 1, 16 and 17 involve a single general inventive concept and comply with the regulation of the unity of invention. For example, the technical feature "the first outer surface and the second outer surface are non-coplanar with each other" in claims 1, 16 and 17 are identical special technical features which is not disclosed by Li (CN204509446U).
This is not found persuasive because: The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of the first outer surface and the second outer surface are non-coplanar with each other, this technical feature is not a Wei et al. (CN 104372292 A). Wei et al. (CN 104372292 A) teaches the first outer surface and the second outer surface are non-coplanar with each other, (see citations in rejection below). 
If it can be established that the feature is known in the art, there is a lack of unity a posteriori, since the feature is not a technical feature that defines a contribution over the prior art.  See PCT International Search and Preliminary Examination Guidelines Chapter 10 §§ 10.03-10.04.
For restriction procedure, see MPEP 1893.03
The requirement is still deemed proper and is therefore made FINAL.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 01/04/2019, 02/21/2020, 07/23/2020, 03/08/2021, 01/25/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	As regards to claim 8, line 7 recites “each side portion” wherein it is unclear whether the “two side portions” recited in line 3 is being referenced or other side portions. For examination purposes, examiner is interpreting “each side portion” as “each of the two side portions”. To correct this problem, amend claim 8 to recite “each of the two side portions”.
	As regards to claim 14, line 2 recites “each connecting portion” wherein it is unclear whether the “at least two connecting portions” recited in claim 1, lines 2-3 is being referenced or other connecting portions. For examination purposes, examiner is interpreting “each connecting portion” as “each of the at least two connecting portions”. To correct this problem, amend claim 14 to recite “each of the at least two connecting portions”.
	As regards to claim 14, line 4 recites “each side portion” wherein it is unclear whether the “two side portions” recited in claim 8, line 3 is being referenced or other side portions. For examination purposes, examiner is interpreting “each side portion” as “each of the two side portions”. To correct this problem, amend claim 14 to recite “each of the two side portions”.
	As regards to claim 15, lines 2-3 recite “each side portion” wherein it is unclear whether the “two side portions” recited in claim 8, line 3 is being referenced or other side portions. For examination purposes, examiner is interpreting “each side portion” as 
Claims 9-12 & 14-15 are rejected at least based on their dependency from claim 8.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (CN 104372292 A) hereinafter Wei.
	As regards to claim 1, Wei discloses a mask (abs; fig 1-26), comprising: 
a support frame 14+40 and a mask strip 10 mounted on the support frame 14+40, the mask strip 10 comprising at least two connecting portions 20/50/140/170 
wherein the first outer surface (top planar surface of 10) and the second outer surface (top planar surface + side planar surfaces + corner surfaces of 40) are non-coplanar with each other (pg 6, last ¶-pg 8, ¶6; fig 1-18). 
As regards to claim 2, Wei discloses a mask (abs; fig 1-26), wherein a substrate to be coated is provided on the first outer surface (top planar surface of 10) of the pattern portion 11, and the second outer surface (top planar surface + side planar surfaces + corner surfaces of 40) of the connecting portion 20/50/140/170 is further away from the substrate to be coated with respect to the first outer surface (top planar surface of 10) of the pattern portion 11 (pg 6, last ¶-pg 8, ¶6; fig 1-18).
As regards to claim 3, Wei discloses a mask (abs; fig 1-26), wherein an included angle between the second outer surface (top planar surface + side planar surfaces + corner surfaces  of 40) and the first outer surface (top planar surface of 10) is greater than or equal to 180 degrees and less than or equal to 360 degrees (pg 6, last ¶-pg 8, ¶6; fig 1-18).
As regards to claim 4, Wei discloses a mask (abs; fig 1-26), wherein the included angle between the second outer surface (top planar surface of 40) and the first outer surface (top planar surface of 10) is 180 degrees, and the first outer surface (top planar 
As regards to claim 5, Wei discloses a mask (abs; fig 1-26), wherein the included angle between the second outer surface (side planar surface of 40) and the first outer surface (top planar surface of 10) is 270 degrees (pg 6, last ¶-pg 8, ¶6; fig 1-18).
As regards to claim 6, Wei discloses a mask (abs; fig 1-26), wherein, the included angle between the second outer surface (corner surfaces of 40) and the first outer surface (top planar surface of 10) is greater than 270 degrees and less than 360 degrees (pg 6, last ¶-pg 8, ¶6; fig 1-18).
As regards to claim 7, Wei discloses a mask (abs; fig 1-26), wherein the included angle between the second outer surface (corner surfaces of 40) and the first outer surface (top planar surface of 10) is greater than 180 degrees and less than 270 degrees (pg 6, last ¶-pg 8, ¶6; fig 1-18).
As regards to claim 8, Wei discloses a mask (abs; fig 1-26), wherein the support frame 14+40 is provided on a side of the mask strip 10 distal to the first outer surface (top planar surface of 10), the support frame 14+40 comprises a main body 40 and two side portions 12+13 provided on opposite sides of the main body 40, the main body 40 is a square frame, the pattern portion 11 of the mask is supported by the main body 40, the at least two connecting portions 20/50/140/170 of the mask strip 10 are respectively mounted on the two side portions 12+13, the main body 40 comprises a first main surface (top surface of main body 40) and a second main surface (bottom surface of main body 40) opposite to each other, each side portion 12+13 comprises a third outer surface (side surfaces + corner surfaces of 12), and the first main surface (top surface 
As regards to claim 9, Wei discloses a mask (abs; fig 1-26), wherein the included angle between the second outer surface (corner surfaces of 40) and the first outer surface (top planar surface of 10) is greater than 180 degrees and less than 270 degrees, the third outer surface (side surfaces + corner surfaces of 12) is an inclined (90 & 45 degrees) surface, and the second outer surface (top planar surface + side planar surfaces + corner surfaces  of 40) is mounted on the third outer surface (side surfaces + corner surfaces of 12) (pg 6, last ¶-pg 8, ¶6; fig 1-18).
As regards to claim 10, Wei discloses a mask (abs; fig 1-26), wherein the included angle between the second outer surface (corner surfaces of 40) and the first outer surface (top planar surface of 10) is greater than 180 degrees and less than 270 degrees, the third outer surface (corner surfaces of 12) of the side portion 12+13 is a cambered surface, and the second outer surface (top planar surface + side planar surfaces + corner surfaces  of 40) is mounted on the third outer surface (side surfaces + corner surfaces of 12) (pg 6, last ¶-pg 8, ¶6; fig 1-18). 
As regards to claim 11, Wei discloses a mask (abs; fig 1-26), wherein the included angle between the second outer surface (corner surfaces of 40) and the first outer surface (top planar surface of 10) is greater than 180 degrees and less than 270 degrees, and the third outer surface (side surfaces + corner surfaces of 12) of the side portion 12+13 is of stair-step shape (see fig 18) (pg 6, last ¶-pg 8, ¶6; fig 1-18).
As regards to claim 12, Wei discloses a mask (abs; fig 1-26), wherein the included angle between the second outer surface (corner surfaces  of 40) and the first 

    PNG
    media_image1.png
    564
    1187
    media_image1.png
    Greyscale

As regards to claim 13, Wei discloses a mask (abs; fig 1-26), wherein the at least two connecting portions 20/50/140/170 comprise a first connecting portion (left 13, see fig 18) and a second connecting portion (right 13, see fig 18), and an included angle between a second outer surface (top surface of left 13, see fig 18) of the first connecting portion (left 13, see fig 18) and the first outer surface (top planar surface of 10) of the pattern portion 11 is equal to an included angle between a second outer surface (top surface of right 13, see fig 18) of the second connecting portion (right 13, see fig 18) and the first outer surface (top planar surface of 10) of the pattern portion 11 (pg 6, last ¶-pg 8, ¶6; fig 1-18).
As regards to claim 14, Wei discloses a mask (abs; fig 1-26), wherein a portion (see fig 18A above) of the mask strip 10 at a joint (see fig 18A above) between each connecting portion 20/50/140/170 and the pattern portion 11 is supported by an edge (see fig 18A above) of the support frame 14+40 where the first main surface (top surface of main body 40) of the main body 40 and the third outer surface (side surfaces 
As regards to claim 15, Wei discloses a mask (abs; fig 1-26), wherein the edge (see fig 18A above) of the support frame 14+40 where the first main surface (top surface of main body 40) of the main body 40 and the third outer surface (side surfaces + corner surfaces of 12) of each side portion 12+13 intersect with each other has a furrow 41 cut therein (pg 6, last ¶-pg 8, ¶6; fig 1-18).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717